Citation Nr: 1229072	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD, prior to September 2, 2009.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from April 2005, November 2006, and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

As was previously mentioned in a September 2011 Board remand, this case has a long and complicated procedural history.  In relevant part, in a September 1990 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's anxiety disorder, which the Veteran appealed.  In September 1992, the Board remanded the Veteran's claim to the RO for further development.

In November 1993, the Veteran filed a claim regarding whether a May 11, 1977 rating decision denying the Veteran's claim for a rating in excess of 10 percent for anxiety disorder, constituted clear and unmistakable error.  The claim was denied in a January 1994 rating decision.  The Veteran submitted a Notice of Disagreement in February 1994, and a Statement of the Case was issued by the RO in April 1995.  The Veteran did not file a substantive appeal.  As such, the January 1994 rating decision is final.

In a December 1995 rating decision, the RO granted a 30 percent rating for the Veteran's anxiety disorder (recharacterized as PTSD), effective from November 29, 1989, the date of his claim for increase.  In December 1996 and in March 2000, the Veteran's claim for a rating in excess of 30 percent for PTSD was remanded to the RO for further development.

In April 2000, the Veteran alleged that he never received a decision on his clear-and-unmistakable claim that he had filed in November 1993.  In March 2001, the RO issued a notice letter to the Veteran concerning a reopened claim for clear and unmistakable error, and the Veteran construed this letter as a rating decision. In March 2001, the Veteran filed a Notice of Disagreement, and the RO mistakenly issued a Statement of the Case in August 2001.  In September 2001, the Veteran filed a substantive appeal as to this issue.

In November 2001, the Board, again, remanded the Veteran's claim for a rating in excess of 30 percent for PTSD to the RO for further development.  In December 2001, the Veteran filed claims for entitlement to service connection for bilateral knee osteoarthritis, asthma, chronic colds, abnormal liver functions tests, and a stomach disorder; claims for increased ratings for tinnitus and bilateral hearing loss, and petitions to reopen claims for service connection for back strain and skin rash.  An April 2002 rating decision denied the Veteran's claims.  In May 2002, the Veteran filed a Notice of Disagreement.  A Statement of the Case was issued in January 2003, and he filed a substantive appeal in March 2003.

In April 2003, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge by video conference.  A copy of the transcript is of record.

In a November 2003 decision, the Board granted the Veteran's claim for an increased rating for PTSD, assigning a 50 percent rating, effective November 29, 1989, the date of the Veteran's claim for increase.  The remaining claims were remanded to the RO for further development.

On April 4, 2005, the RO issued a rating decision, implementing the Board's grant of a 50 percent evaluation for PTSD, effective November 29, 1989.  In June 2005, the Veteran filed a Notice of Disagreement with the effective date of the increased rating, requesting an effective date of August 6, 1971.  A Statement of the Case was issued in July 2005.  No substantive appeal was filed as to this issue. 

On April 25, 2006, the Veteran filed a claim for total disability rating based on individual unemployability, which the RO also construed as a claim for a rating in excess of 50 percent for PTSD.  In November 2006, the RO denied the Veteran's claim for increase.  In December 2006, the Veteran filed a Notice of Disagreement. A Statement of the Case was issued in November 2007, and the Veteran filed a substantive appeal in December 2007.

In January 2006, the Veteran filed a claim for service connection for diabetes mellitus, type II.  In April 2006, the RO denied the Veteran's claim, and the Veteran filed a Notice of Disagreement that month.  In July 2006, the RO issued a Statement of the Case, and the Veteran filed a substantive appeal in July 2006.

In November 2006, the RO denied a claim for entitlement to rating in excess of 10 percent for right finger fracture residuals.  In December 2006, the Veteran filed a Notice of Disagreement, arguing that his right finger fracture residuals interfered with his ability to type and work.  In November 2007, the RO issued a Statement of the Case, and the Veteran filed a substantive appeal in December 2007.

In November 2007, the RO found clear and unmistakable error in a rating decision dated May 11, 1977, which confirmed and continued a 10 percent evaluation for the Veteran's service-connected anxiety reaction (now PTSD), and assigned a 30 percent evaluation from March 3, 1977, the date of an examination reflecting the criteria for a higher evaluation were met.  An administrative review by the Compensation and Pension service found that the decision to grant a 30 percent evaluation for PTSD from March 1977 to November 1989 should not be promulgated as the January 1994 rating decision that determined that clear and unmistakable error did not exist in the May 1977 decision to deny a 30 percent evaluation was final and binding.  Thus, the specific theory raised in the November 1993 clear-and-unmistakable claim concerning the March 1977 decision was not allowed to be raised again, as it was disposed of in the unappealed January 1994 RO decision.  Based on this administrative review, the RO did not implement the findings in the November 2007 rating decision.

In March 2008, the Veteran testified a second time before the undersigned Acting Veterans Law Judge by video conference at a Board hearing.  A copy of the transcript is of record.

In May 2008, the Board denied the Veteran's claims for entitlement to service connection for bilateral knee arthritis, asthma and chronic colds, abnormal liver function tests, and a chronic right hand disorder; petitions to reopen claims for service connection for a low back disorder and a skin disorder; whether a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contains clear and unmistakable error; entitlement to an effective date prior to November 29, 1989 for a grant of a 50 percent evaluation for PTSD; entitlement to an increased evaluation for PTSD, evaluated as 50 percent disabling; entitlement to increased evaluations for bilateral hearing loss, evaluated as zero percent disabling through May 9, 2007, as 10 percent disabling as of May 10, 2007; entitlement to an increased evaluation for residuals of a right ring finger fracture, evaluated as 10 percent disabling; entitlement to an evaluation in excess of 10 percent for tinnitus, to include the question of separate 10 percent evaluations for each ear; and granted the Veteran's claim of entitlement to an effective date prior to April 13, 2007 for the grant of service connection for type II diabetes mellitus.  The Board also remanded the issues of entitlement to a TDIU and for service connection for a stomach disorder (these issues were denied in a subsequent November 2009 Board decision).

The Veteran appealed the May 2008 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  On appeal, the Veteran specifically argued that the Board provided insufficient reasons or bases for denying an effective date prior to January 2006 for his service-connected diabetes mellitus, type II, and for denying a rating in excess of 50 percent for service-connected PTSD.  The Veteran further argued that the Board provided inadequate reasons or bases for failing to consider a referral for an extraschedular rating for his right ring finger disability, and for declining to reopen his previously-denied claim for service connection for a skin disorder.  The Veteran also argued that the May 2007 VA examination upon which the Board relied in denying entitlement to service connection for bilateral knee disability was inadequate.  In addition, the Veteran argued that the Board failed in its duty to assist in not obtaining the Veteran's records pertaining to his Chapter 31 benefits from February 4, 2008 and did not provide adequately explain why a rating higher than 50 percent is not warranted citing to Mauerhaun v. Principi, 16 Vet. App. 436 (2002).  In the reply brief, the Veteran asserted that his November 2007 review of clear and unmistakable error by the Director of Compensation and Pension Service was in violation of the holding in Military Order of the Purple Heart v. Secretary of Veterans Affairs, 580 F.3d 1293 (Fed. Cir. 2009).

In January 2010, the RO granted the Veteran's claim for an increased rating for PTSD, assigning a 100 percent rating from September 2, 2009.  As the Veteran has been awarded a 100 percent evaluation for his PTSD, the appeal is now limited to an increased rating prior to September 2, 2009.

The Veteran filed a Notice of Disagreement with the effective date of the 100 percent rating in February 2010.  And after the RO issued the Veteran a statement of the case concerning this matter, the Veteran filed a VA Form 9 substantive appeal in August 2010.  The Veteran requested a third Board hearing in August 2010 by checking the box for a video conference hearing on the VA Form 9.  On this form he asserted some of his contentions for why he should receive a higher rating for his PTSD prior to September 2009.  Although the issue was reframed as a claim for an earlier effective date for a 100 percent rating for PTSD, the issue is the same claim for an increased rating for PTSD that is already before the Board.  The current issue before the Board is whether the Veteran is entitled to an evaluation in excess of 70 percent prior to September 2009.  The next higher evaluation is 100 percent.  The claim for entitlement to an earlier effective date for the 100 percent evaluation is no different than the claim for entitlement to an evaluation in excess of 70 percent.  Therefore, the August 2010 substantive appeal did not appeal any new issues to the Board.  The Board has denied the Veteran's request for a third hearing, as he did not indicate any reason why his first two Board hearings that were held in April 2003 and March 2008 were insufficient, nor did he provide any other good cause for why he should be entitled to another hearing.  See 38 C.F.R. §§ 20.700(a), 20.717.

In a Memorandum Decision dated in November 2010, Judge Hagel affirmed the Board's findings as to the denial of an effective date prior to January 2006 for diabetes mellitus, type II, the alleged failure to consider a referral for extraschedular consideration for his right ring finger disability, and the refusal to reopen his skin disorder claim.  Judge Hagel found error in the Board's denial of a rating in excess of 50 percent for service-connected PTSD (regarding the failure of the Board to obtain Chapter 31 benefit treatment records from February 4, 2008 and providing inadequate reasons and bases for a higher rating in accordance with Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002)); and in the Board's denial of the Veteran's claim for entitlement to service connection for bilateral knee disability, finding the May 2007 VA examination inadequate.  Judge Hagel also reversed the portion of the Board's decision addressing clear and unmistakable error in the March 3, 1977 rating decision, finding the November 2007 referral of the rating decision finding clear and unmistakable error in the March 3, 1977 rating decision was in violation of the holding in Military Order of the Purple Heart, 580 F.3d 1293.  The other claims in the May 2008 Board decision were not appealed the Court and are final.  Thus, the issues remaining on appeal are those set forth on the title page.

In September 2011, the Board implemented the Court's order and reinstated the November 2007 rating decision, which found that a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contained clear and unmistakable error, and assigned a 30 percent evaluation for PTSD from March 3, 1977.  The Board also remanded the service connection claim for arthritis of the bilateral knees and the increased rating claim for a rating higher than 50 percent for PTSD.  The development directed in the Board's remand has been accomplished and the case is now ready for appellate review.

The RO subsequently granted an increased rating of 70 percent for PTSD effective February 1, 2006 and continued the 100 percent rating, effective September 2, 2009 in a May 2012 rating decision.  The RO noted that an acquired psychiatric condition diagnosed as a cognitive disorder, not otherwise specified, due to a traumatic brain injury was combined with the rating for PTSD from December 8, 2011.  In addition, the RO granted entitlement to a TDIU, effective February 1, 2006.  Therefore, the remaining issues for appellate review are as noted on the first page of this decision.
FINDINGS OF FACT

1.  The Veteran's arthritis of both knees was not first manifested in service or within one year thereafter; and the competent and probative evidence of record shows that the Veteran's bilateral knee disorder is not related to his active duty service.
 
2.  The Veteran's PTSD causes occupational and social impairment with depression, anxiety, irritability, isolative behavior, and sleep disturbance, and has been characterized by Global Assessment of Functioning (GAF) scores of 54 and higher, with no indication that the disorder results in total social impairment. 


CONCLUSIONS OF LAW

1.  Arthritis of both knees was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 3.309 (2011). 

2.  The criteria for entitlement to an increased evaluation for PTSD, currently evaluated as 70 percent disabling prior to September 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.159 , 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified in the letter that he should submit evidence demonstrating the effect that worsening of his PTSD had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In addition, the letter provided the Veteran with information on how VA determines and assigns effective dates.  As such, the October 2011 letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records, as well as his complete Vocational Rehabilitation file including records dated through December 2009.  The RO also has provided him with VA examinations in October 2006 and May 2007, and provided medical opinions regarding his PTSD in June 2007 and July 2007.  

The Veteran has been afforded two hearings before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his service connection claim for a knee disorder and increased rating claim for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claim for the knee disorder or increased rating claim for PTSD.  However, the AVLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection and an increased rating.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history pertaining to his symptoms since service and present psychiatric impairment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  In fact, just prior to his second hearing in March 2008, he noted that he wished to waive any due process periods on all issues and have his issues presented to BVA as soon as possible.  Both hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  


II.  Service connection for Bilateral Knees

The Veteran contends that he has bilateral knee disorders that are related to his military service.  In a December 2001 statement, the Veteran stated he believed his knee problem started in service from having to carry a pack that weighed 100 pounds.  He stated he was only between 105 to 145 pounds when he carried such a heavy back.  At the April 2003 Board hearing, however, the Veteran stated that he injured his knee from jumping from a helicopter while in service.  He also stated that he injured his back at that time.  He indicated that he was first treated for the knees after service in 1997.  

At the March 2008 Board hearing, the Veteran claimed that his bilateral knee disorder was secondary to the injury to his back from jumping out of the helicopter in Vietnam.  He noted that he did hurt his knee during the helicopter jump and had knee pain at that time but his back hurt more.  He also indicated that his back disorder had altered his gait and in turn caused his knee disorders.  He stated that after service in 1997 he tore the meniscus in his left knee and had knee surgery to remove the cartilage; however, he maintained that his knee disorders were related to his military service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat presumption of 38 U.S.C.A. § 1154(b) applies not only to the question of whether an injury was incurred in combat, but also to the question of whether the claimed disability itself was incurred during combat.  Even if a disability is presumed to have been incurred during combat, a veteran must still demonstrate that there is a nexus between the combat disease and a current disability or that the combat-incurred disease "was a chronic condition that persisted in the years following his active duty."  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Initially the Board notes that in addressing this claim, the Veteran's contentions regarding his knee disorders being related to his back disorder fail, as he is not service-connected for a back disability.  Therefore, the Board will not address this theory of entitlement any further.

The Board has reviewed the Veteran's service treatment records and observes that they are entirely negative for complaints of, or treatment for, symptoms of either knee.  That notwithstanding, the Board is aware that the Veteran has received several combat-related citations and testified as to knee problems secondary to an in-service back injury during his March 2008 hearing.  In this regard, the Board notes that 38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service.  See Caluza, 7 Vet. App. at 507; see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that even if a disability is presumed to have been incurred during combat, a veteran must still demonstrate that there is a nexus between the combat disease and a current disability or that the combat-incurred disease "was a chronic condition that persisted in the years following his active duty"). 

Subsequent to service, the Veteran was first treated at a VA facility for left knee pain of three weeks' duration in October 1997.  He was seen for bilateral knee pain by a Montana State Prison doctor in November 2001.  In May 2002, he was found to have degenerative joint disease of the right knee. 

In May 2007, the Veteran underwent VA examination for several of his claimed disabilities, including bilateral knee arthritis.  The Veteran reported that the onset of his bilateral knee disability was in service.  He stated that he jumped off a helicopter that was hovering six to eight feet above the ground and injured both knees at that time, but no medical care was received.  The Veteran described current pain, as well as locking, cracking, and popping on the left.  The Veteran had previous surgery for a torn meniscus on the left knee in 1997.  There was no reported surgery on the right knee.  No associated symptoms were reported for the right knee.

On examination, the Veteran was found to have left knee degenerative changes in the medial aspect of the knee joint.  There was a moderate degree of narrowing with weight bearing, and the knee was otherwise unremarkable.  The Veteran was also found to have right knee degenerative changes, with moderate joint space narrowing medially with weight bearing.  There was a small spur projecting from the superior patella and then a series of calcifications extending upward from the anterior tibial tuberosity.  The examiner believed that this was secondary to previous trauma or inflammation.  Regarding the knees, the examiner was unable to locate any documentation of a knee condition or knee pain during the Veteran's active duty time.  The first entry regarding a knee complaint was in 1997.  The 1997 knee complaint was due to left knee pain.  At that time, the Veteran had a left knee arthroscopy with meniscotomy, for medial meniscus tear.  The examiner noted that entries for the right knee disability appeared even later than 1997.  The examiner found that if the Veteran experienced a traumatic injury to the bilateral knees following jumping from the skids in 1969, it was more likely than not that the record would show knee pain or complaints prior to 28 years after the injury.  Based on the lack of intercurrent complaints of a bilateral knee condition, and no evidence of a knee condition during active duty, the examiner opined that the Veteran's current knee complaints were neither due to, caused by, or aggravated by the Veteran's reported active-duty injury.

The Board denied this claim in May 2008 and noted that, as a Veteran who engaged in combat with enemy, the Veteran's lay evidence of an in-service knee injury must be accepted if consistent with the circumstances at service.  38 C.F.R. § 3.304(d).  As the examiner, however, did not accept the Veteran's assertions of an in-service knee injury when forming an opinion as to the nexus of his current knee disabilities, the claim was remanded for another medical opinion.  See Dalton, 21 Vet. App. at 39-40 (When the Board assumes that an in-service injury occurred, a medical examiner "cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship" between the claimant's service and a current disability.).  Although the May 2007 examiner relied on two reasons for finding no relationship between the Veteran's service and his current injury, the Court found that one of those reasons was impermissible.

A May 2012 VA examination was provided.  It was noted that the Veteran tore his left meniscus in 1997 after trying to put a tire on a mobile home and he underwent arthroscopy and had a total meniscus removed.  The Veteran stated that the knee always bothered him after this event.  In 2005 he started getting knee injections due to degenerative osteoarthritis.  The right knee started bothering him in 2005 or 2006.  He had no history of shrapnel wound to the knees while in service.  He has subsequently had bilateral knee replacements.  The Veteran stated that he felt that he had excessive weight on his back while in service but did not have any treatment for knee problems while in service.  

After physically examining the Veteran's knees and reviewing the pertinent medical and lay evidence of record the examiner provided an opinion on whether the Veteran's present bilateral knee disorder was related to his military service.  The examiner noted that since the Veteran had bilateral knee injuries while in service, due to jumping out a helicopter and carrying heavy loads, and did not seek medical attention for the knee problems for over three decades after leaving service, it was more likely than not that the Veteran suffered an acute and transitory knee problem and did not sustain a chronic knee condition, until years after leaving service.  Since there is no chronicity in the medical records for knee pain, until decades after leaving service, the Veteran's knee pain must be considered an acute and transitory condition.  The Veteran had ample situations to address any knee pain that could have been present.  Since the medical records are silent for such complaints or treatment, it is more likely than not that he did not experience sufficient trauma to the knees, which would lead to osteoarthritis 30 years post event.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's present bilateral knee disorders are not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current bilateral knee disorder and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience symptoms in his knees since military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  The Veteran is also competent to report that he injured his knees from a helicopter jump and from carrying heavy loads in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he injured his knees in service, and has continued to experience symptomatology in his knees since that time.  The Veteran has submitted inconsistent statements, however, regarding the onset of his knee pain after service, which undermines the credibility of his statements regarding ongoing symptomatology.  

While the Veteran has stated in hearing testimony and statements that the symptoms in his knees started in service, the record shows that he has filed multiple claims and received treatment for many other disorders in the years following military service, but never mentioned any problems in his knees during that time.  

Specifically, the record shows that just prior to his August 1971 discharge, in July 1971, the Veteran filed claims for compensation benefits with VA, which did not include a claim involving the bilateral knee, but rather a shrapnel wound to the right ring finger.  At the December 1971 VA orthopedic examination, the Veteran did not report any bilateral knee pain (but reported pain associated with the finger injury).  At a February 1977 VA examination, the Veteran did not report any bilateral knee pain (but reported pain associated with the finger injury).  VA treatment records in 1983 show complaints of low back pain.  The Veteran did not report bilateral knee pain.  A March 1988 "Physical Examination Form" shows that the Veteran denied a medical history of "Permanent defect from illness, disease, or injury."  He reported "yes" to a medical history involving head or spinal injuries and that he was in a motor vehicle accident with facial injuries.  The examiner reported that the knee reflexes were normal in both knees. 

In November 1989, the Veteran submitted claims for compensation benefits for a skin rash and hearing loss.  He did not seek compensation benefits for residuals of a bilateral knee injury.  In a July 1990, VA Form 21-2545, Report of Medical Examination for Disability Evaluation, the Veteran reported medical issues involving hearing loss, skin rashes, posttraumatic stress disorder, low back, and the shrapnel injury to his hand.  He noted he had been in a motor vehicle accident five years prior.  The Veteran was silent for complaints of bilateral knee pain.

At a January 1991 RO hearing, the Veteran provided testimony of chronic low back pain since service.  He made no mention of bilateral knee pain.  A December 1992 VA examination report shows that clinical evaluation of the lower extremities was negative with normal ranges of motion of the joints. 
At a September 1995 RO hearing, the Veteran provided testimony of chronic low back pain, hearing loss, and a skin rash.  He made no mention of bilateral knee pain.  He underwent VA examinations in February 1996 and March 1996, where he reported multiple physical complaints, but bilateral knee pain was not one of them.  

The first mention of any treatment for the knees was on an October 1997 treatment record, which shows that the Veteran reported having a problem with his left knee for three weeks.  He noted that he had dropped a boulder on the left leg two years prior. 

An August 1998 private medical record shows a diagnosis of left knee degenerative arthritis.  It noted a medial meniscus tear.  A separate August 1998 record shows the Veteran was seen with complaints of left knee pain.  The Veteran reported the left knee pain had recently been re-aggravated from jumping up and down and getting up and down from his top bunk.

A December 1998 medical record shows the Veteran was status post knee surgery.  The Veteran first asserted that his knees were related to his military service in 2001 from carrying heavy loads.  The Veteran made no mention of any bilateral knee injury from jumping in Vietnam.  In a May 2002 statement from the Veteran, he stated that over time, he had problems with his knees and noted he had a meniscectomy in December 1997.  He added that he was "now having problems with his right knee."  (Emphasis added.)  A May 2002 medical record shows that the Veteran reported a history of osteoarthritis of the right and left knees.  He reported he underwent a meniscectomy in 1997 on the left knee.  The Veteran reported increased right knee pain for two months.  

The first time the Veteran alleged an injury to his knee from jumping from a helicopter while in service was at an April 2003 hearing before the undersigned. 

Review of this detailed history shows that after the Veteran's original injury in the military, he is not shown as having had any problems with his knees until the first post-service injury to the left knee that was noted in 1997, thus more than 25 years following service discharge.  He went on to have a left knee surgery removal the cartilage from the knee.  In 2002 he stated that he was also having problems with the right knee, and eventually had two knee replacements, as reported in May 2012.  The Veteran did not indicate any problems for the knees on the multiple treatment records dated from 1971 to 1997.  It was not until 2001, around the time he filed his VA compensation claim, that the Veteran started to assert that his knee problems actually started during his military service.  This is not a situation involving the absence of medical evidence, but rather an instance in which the Veteran sought medical treatment on multiple occasions since his military discharge in 1971 and did not complain about his knees prior to the post-service injury noted in 1997.  Also, the limited medical evaluation of the knees on records dated from 1971 to 1997 shows that there were no issues with the knees.  As the Veteran's statements regarding the onset of his knee pain are not consistent, the Board assigns little probative value to his assertions.

Also, in addition to his statements having little probative value based on their lack of credibility, even if his statements were completely consistent, it does not follow that any present knee disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from knee symptomatology since military service, he is not competent to determine the underlying cause of that knee pain, i.e., degenerative arthritis.  It is also significant that the Veteran has suffered a post-service left knee injury, and has received surgery for his left knee injury.

The Veteran contends that his current knee disorders are related to his military service, however, there is no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any bilateral knee disorder are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA examination report in May 2012 to be more probative as to the etiology of the current bilateral knee disorders.  The examiner reviewed the claims file and examined the Veteran and found that his current knee disorders were not related to his injury in military service.  The examiner noted that even though the Veteran injured his knees in service from the helicopter jump and carrying heavy loads, since he did not seek medical treatment in service or for 30 years after service, the injuries in service were acute and transitory, and he did not suffer a chronic knee condition as a result of these injuries.  The examiner accepted the Veteran's lay statements regarding the Veteran's in-service injury to the knees as credible, but still found that based on the Veteran's medical history, the current knee disorders were not likely related to those reported injuries.  

As the examiner reviewed the necessary history and provided a rationale for the opinion that the current knee disorders are not related to the Veteran's military service, the Board finds that the VA examiner's opinion is both competent and probative.  See Nieves-Rodriguez, 22 Vet. App. 295.  The previous opinion in May 2007 also found that the Veteran's bilateral knee disorders were not related to his military service on a similar basis, although the examiner did not accept the Veteran's lay testimony regarding the in-service injuries to the knees.  There are no other medical opinions of record addressing the etiology of the Veteran's knee disabilities.

Additionally, as the Veteran's first finding of osteoarthritis of the knees was in 2002, approximately 31 years after service discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current bilateral knee disorders had their onset during active service or are related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for a bilateral knee disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

III.  Increased Rating for PTSD

The RO initially granted service connection for anxiety reaction in February 1972, assigning a 10 percent rating, effective August 7, 1971.  The psychiatric disability was later recharacterized as PTSD by the RO in a December 1995 rating decision.

In November 2003 decision, the Board granted the Veteran's claim for an increased rating for PTSD, assigning a 50 percent rating, effective November 29, 1989, the date of the Veteran's claim for increase.  

In April 2006, the Veteran filed a claim for total disability rating based on individual unemployability, which the RO also construed as a claim for a rating in excess of 50 percent for PTSD.  

The RO granted an increased rating of 100 percent for PTSD, effective September 2, 2009 in a January 2010 rating decision.  The RO also subsequently granted an increased rating of 70 percent for PTSD effective February 1, 2006 in a May 2012 rating decision.  In addition, the RO granted entitlement to a TDIU, effective February 1, 2006, which encompasses the entire appeals period.  The Veteran has not indicated that he is satisfied with the 70 percent schedular rating for PTSD and has asserted on a statement in August 2010 that the effective date for the 100 percent rating should be earlier than September 2, 2009.  Thus, while his claim has been granted in full as of the date of the 100 percent rating for PTSD on September 2, 2009, the claim for a rating higher than 70 percent rating prior to this date is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan, 16 Vet. App. at 442-44.  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran is currently assigned a 70 percent disability rating for PTSD, effective February 1, 2006.  After a thorough review of the evidence of record, the Board has determined that the Veteran is not entitled to a rating higher than 70 percent. 

The record shows that the Veteran has been receiving somewhat regular treatment for his PTSD at the VAMC in Fort Harrison and the South Central Montana Regional Mental Health Center.  He has sought vocational rehabilitation and also has been evaluated for compensation and pension purposes in October 2006, May 2007, and June 2007.  

The vocational rehabilitation records note that in April 2006, the Veteran was noted to have significant barriers to employment, in part, due to his PTSD.  However, the counselor noted that the Veteran's most significant barrier to employment was his status as a sexual offender of a minor (1995) for which he was imprisoned from 1998 to 2005.  Although he had completed the required sex offender program he was not allowed to work with or be around minor children without supervision and was precluded from many jobs.  

The Veteran underwent VA examination in October 2006.  It was noted that the Veteran had a fairly lengthy work history up to the time that he was in prison.  The Veteran stated that he had applied for many different jobs but had not been hired because of his history of felony incarceration.  On mental status examination his affect was one of depression as reflected by occasional tearfulness.  In spite of his depressed demeanor he denied having much in the way of depressive symptoms.  He indicated that he had some difficulty sleeping and took medication for this.  His appetite was good and his energy did not appear to be impaired.  He declined to respond to questions concerning suicide by stating that he was a Christian and that this was not an option.  He was not anhedonic in that he enjoyed activities such as rock hunting.  He indicated that his mood was low but attributed this to the fact that he was unemployed and financially limited.  The examiner determined that the Axis I diagnosis of PTSD continued to be supported by signs, symptoms, and history of trauma.  

The examiner noted that the Veteran had a lengthy work history but had difficulty dealing with supervisors in the past.  He was currently unemployed but this appeared to be more related to his legal status than to limitations imposed by his PTSD.  He also tended to minimize contact with others though he did have several friends.  The examiner commented that the Veteran was intellectually capable and should have no difficulty understanding, remembering, and carrying out detailed as well as simple directions.  His judgment and insight appeared to be intact.  He was capable of normal activities of daily living and had been able to live independently without assistance.  He had difficulty assuming responsibility for his own actions, however.  

The Veteran underwent VA treatment at the South Central Montana Regional Mental Health Center from February 2006 to March 2007.  Treatment records note problems with sleeping, anxiety, and depression.  An April 2006 record noted that the Veteran might be minimizing his symptoms.  The record also noted his difficulties finding a job and his anger toward his parole officer.  He was given diagnoses of severe PTSD exacerbated by multiple rejections and a sense of defensiveness in the context of the parole process.  His GAF score was 60.  In October 2006, the Axis I diagnosis was PTSD, resolving some by parole process.  The GAF score range was 60-65.  In January 2007, his GAF score range was 65-70.  It was noted that his sleep was still terrible and that his anxiety was present but not severe.

The Veteran underwent another VA examination in May 2007.  On mental status examination, the Veteran maintained good eye contact and his voice was normal in tone and pace.  His affect was one of mild depression and anxiety.  He became tearful on one occasion and demonstrated some irritability on several other occasions.  He felt that he was being treated unfairly by others and his underlying mood appeared to be one of dysphoria and anxiety.  His depression appeared to be situational.  His psychomotor activity was within normal limits and his memory was functionally intact.  He was able to track the conversation well and no impairment in concentration or attention span was noted.  His thinking was logical and goal-oriented and there were no indications of a thought disorder.  The diagnosis of PTSD was continued.  The examiner felt that a GAF score range of 55-60 was more reflective of current functioning.  

It was noted that the Veteran had a lengthy work history, which ended because of nonpsychiatric reasons.  He had difficulty interacting with others and this had limited his work opportunities in the past.  Much of his inability to find work currently was because of his past history of being a child molester and his prison record for being incarcerated for child molestation.  He had been doing volunteer work for VA as a van driver.  He lead a fairly isolated life and had minimal contact with others.  He became easily irritable when faced with relatively minor stress; but he was capable of engaging in normal activities of daily living that did not involve prolonged contact with others.  

In June 2007, a medical opinion was provided to address whether the Veteran's employment difficulties, which had stemmed from a conviction for sexual assault on a minor, were related to his PTSD.  The Veteran had advanced the contention that his failed adult relationships were due to PTSD, which, in turn, caused him to be a child sex offender.  The examiner noted that in reviewing the records, it appeared the Veteran was exposed to combat stress in Vietnam.  The Veteran also confirmed a history of childhood abuse.  The examiner noted that it was not unusual for victims of childhood abuse to become abusers when they became adults.  To the examiner's knowledge, however, combat PTSD was not associated with pedophilia.  The examiner mentioned that he had consulted with a another psychologist on this matter, who agreed with his opinion.  Thus, it was the examiner's opinion that the Veteran's pedophilia was not a function of his PTSD.  

Regarding an opinion on the effects of the Veteran's PTSD on his occupational and social functioning the examiner noted that in reviewing the records it was obvious that the Veteran had a strong work ethic but had had significant difficulty over the years dealing with supervisors and co-workers.  He was somewhat socially immature.  It was likely that his stress tolerance was reduced secondary to combat-related PTSD, which in turn lead to irritability.  Because of his reduced stress tolerance the Veteran had difficulty coping with even minor confrontations in the work setting.  This also had impacted his ability to form long-term friendships.  The same examiner offered an addendum opinion in July 2007 noting that the Veteran was limited to work that required little or no contact with others because of interference from his PTSD.

VAMC outpatient treatment records dated from May 2007 to August 2007 note continued treatment for depression, insomnia, anxiety, irritability, poor concentration/memory, and social withdrawal.  His GAF score was 60.  In July 2007, a VA psychiatrist determined that it was doubtful that the Veteran could be gainfully employed, even if he could find a job, because his anxiety would prevent him from fulfilling the job requirements.

Vocational Counseling records dated in July 2009 note that the Veteran had problems with his direct supervisor and always found fault with his work environment.  He did not know how to be a team player and work with other people and tended to be adversarial to the point that others did not want to work with him any longer.  It was determined that no matter what the work environment, the Veteran would have similar issues and would either walk off the job or become fired.  These issues seemed to be related to his PTSD symptoms.  As the Veteran was not feasible for employment it was recommended that his vocational rehabilitation case be discontinued, which it was that same month.

The Board has determined that the Veteran does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  The Veteran's PTSD has had significant effects on the Veteran's ability to work, as he is shown to have a history of not getting along with his supervisors, and a VA psychiatrist in July 2007 noted that the Veteran could not be gainfully employed because of his anxiety.  Also, the Veteran's vocational rehabilitation benefits were ended in July 2009, as he was found to be not feasible for employment due to issues that seemed to be related to his PTSD.  However, other evidence of record, including statements from VA mental health professionals and the Veteran, himself, shows that the most significant reason the Veteran has had difficulty obtaining employment was due to his history of a felony conviction and status as a convicted child molester.  The Veteran was granted entitlement to a TDIU due to his PTSD, effective February 1, 2006, based on the findings in the vocational rehabilitation record and a medical opinion provided in March 2012.  Therefore, the Veteran arguably has had total occupational impairment due to his PTSD, as of that date.

With respect to social impairment, however, he is not shown to have total impairment.  He was noted as being socially immature and has isolated from others, but reportedly did have some friends.  He testified at the March 2008 Board hearing that he had a relationship with his mother, even though she had Alzheimer's; although he reported he did not have a great relationship with his father prior to his death.  His demeanor and interaction with VA examiners also was not shown to be significantly abnormal, other than periods of depressiveness and irritability.  While the Veteran certainly isolates and has trouble getting along with others, he does not have total social impairment.

The Veteran has struggled with depression, sleep impairment, irritability, isolative behavior, and anxiety over the years.  He also testified regarding a history of past suicidal ideation, though none were presently shown.  Notwithstanding the multiple findings of record citing the Veteran's past felony conviction and status as a convicted child molester as the main reason the Veteran has not been able to finding employment, giving the findings in the vocational rehabilitation records in July 2009, he is arguably totally occupationally impaired due to his PTSD (considering that he was granted a TDIU for PTSD, effective February 1, 2006).  However, he is not shown to have social impairment that can be considered as meeting the criteria for a 100 percent rating.  The rating criteria specifically note that total occupational AND social impairment is necessary to warrant a total rating.  While the Veteran has impairment related to his PTSD symptoms, the severity of his PTSD does not more closely approximate the criteria for a 100 percent rating.  

The Veteran's GAF score of 60 also does not support a 100 percent, as the 51-60 range represents moderate social or occupational impairment.  In addition, the GAF scores of 65-70 support more mild symptoms.

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a 100 percent rating for PTSD prior to September 2, 2009.  Therefore, entitlement to an increased rating for the impairment associated with PTSD is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

To the extent that the Veteran has contended that his PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., depression, anxiety, sleep impairment, irritability, and isolative behavior) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 more than contemplates the symptoms described by the record.  To the extent that the Veteran is found to be unemployable due to his PTSD, he already has been assigned a TDIU due to PTSD, effective February 1, 2006, which encompasses the entire appeals period.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to service connection for bilateral knee arthritis is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD, prior to September 2, 2009, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


